
	
		II
		Calendar No. 332
		111th CONGRESS
		2d Session
		S. 3152
		IN THE SENATE OF THE UNITED STATES
		
			March 23 (legislative
			 day, March 19), 2010
			Mr. DeMint (for himself,
			 Mr. Bennett, Mr. Vitter, Mr.
			 Risch, Mrs. Hutchison,
			 Mr. Crapo, Mr.
			 Bond, Mr. LeMieux,
			 Mr. Chambliss, Mr. Inhofe, Mr.
			 Roberts, Mr. Graham, and
			 Mr. Ensign) introduced the following
			 bill; which was read the first time
		
		
			March 23, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To repeal the Patient Protection and Affordable Care
		  Act.
	
	
		1.RepealThe Patient Protection and Affordable Care
			 Act, and the amendments made by that Act, are repealed.
		
	
		March 23, 2010
		Read the second time and placed on the
		  calendar
	
